EXECUTION COPY




GREENWICH CAPITAL ACCEPTANCE, INC.,

as Purchaser

and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,

as Seller







MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of October 1, 2005

Fixed Rate Mortgage Loans

Harborview Mortgage Loan Trust 2005-14

Mortgage Loan Pass-Through Certificates, Series 2005-14







--------------------------------------------------------------------------------




Table of Contents

Page

ARTICLE I

DEFINITIONS AND SCHEDULES

1




Section 1.01.

Definitions

1




ARTICLE II




SALE OF MORTGAGE LOANS; PAYMENT OF PURCHASE PRICE

2




Section 2.01.

Sale of Mortgage Loans; Assignment of the Servicing

Agreements

2

Section 2.02.

Obligations of the Seller Upon Sale and Assignment

3

Section 2.03.

Payment of Purchase Price for the Mortgage Loans

4




ARTICLE III

REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH

4




Section 3.02.

Seller’s Representations and Warranties

4

Section 3.03.

Remedies for Breach of Representations and Warranties

5




ARTICLE IV

SELLER’S COVENANTS

6




Section 4.01.

Covenants of the Seller

6




ARTICLE V

[RESERVED]

6




ARTICLE VI

TERMINATION

6




Section 6.01.

Termination

6




ARTICLE VII

MISCELLANEOUS PROVISIONS

6




Section 7.01.

Amendment

6

Section 7.02.

Governing Law

6

Section 7.03.

Notices

6

Section 7.04.

Severability of Provisions

7

Section 7.05.

Counterparts

7

Section 7.06.

Further Agreements

7

Section 7.07.

Intention of the Parties

8

Section 7.08.

Successors and Assigns: Assignment of Purchase

Agreement

8

Section 7.09.

Survival

8




Schedule I:

Mortgage Loan Schedule




Schedule II:

List of Servicing Agreements










--------------------------------------------------------------------------------




THIS MORTGAGE LOAN PURCHASE AGREEMENT, dated as of October 1, 2005 (the
“Agreement”), is made and entered into between Greenwich Capital Financial
Products, Inc. (the “Seller”) and Greenwich Capital Acceptance, Inc. (the
“Purchaser”).

W I T N E S S E T H

WHEREAS, the Seller is the owner of the notes or other evidence of indebtedness
(the “Mortgage Notes”) so indicated on Schedule I hereto referred to below, and
the other documents or instruments constituting the Mortgage File (collectively,
the “Mortgage Loans”); and

WHEREAS, the Seller is a party to the servicing agreements identified on
Schedule II (each, a “Servicing Agreement” and together, the “Servicing
Agreements”), and certain of the Mortgage Loans are currently being serviced
thereunder by the servicers identified therein; and

WHEREAS, the Seller, as of the date hereof, owns the mortgages or deeds of trust
(the “Mortgages”) on the properties (the “Mortgaged Properties”) securing such
Mortgage Loans, including rights to (a) any property acquired by foreclosure or
deed in lieu of foreclosure or otherwise and (b) the proceeds of any insurance
policies covering the Mortgage Loans or the Mortgaged Properties or the obligors
on the Mortgage Loans; and

WHEREAS, the parties hereto desire that the Seller sell the Mortgage Loans,
including the Mortgages, and assign the Seller’s rights under the Servicing
Agreements to the Purchaser pursuant to the terms of this Agreement; and

WHEREAS, pursuant to the terms of that certain Pooling and Servicing Agreement
dated as of October 1, 2005 (the “Pooling and Servicing Agreement”), among the
Purchaser, as depositor, the Seller, as seller, Wells Fargo Bank, N.A., as
master servicer (the “Master Servicer”) and as securities administrator, and
Deutsche Bank National Trust Company, as trustee (in such capacity, the
“Trustee”) and custodian, the Purchaser will convey the Mortgage Loans to the
Trustee.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND SCHEDULES

Section 1.01.

Definitions.  

“Assignment Agreements”:  Each of the assignment and recognition agreements
identified on Schedule III attached hereto.

“Reserved Rights”:  With respect to each Mortgage Loan, any rights identified in
the related Assignment Agreement as being reserved by Greenwich Capital
Financial Products, Inc. and not assigned to Greenwich Capital Acceptance, Inc.
pursuant to such Assignment Agreement.

“Servicing Fee”:  With respect to each Servicer and each Mortgage Loan serviced
by such Servicer and for any calendar month, the fee payable to such Servicer
determined pursuant to the related Servicing Agreement.

“Servicing Rights”: With respect to any Mortgage Loan, shall mean any and all of
the following: (a) the right to terminate the SRO Servicer (as defined in the
Pooling Agreement) as servicer of such Mortgage Loan, with or without cause,
subject to Section 3.03 of the Pooling Agreement; (b) the right to transfer the
Servicing Rights and/or all servicing obligations with respect to such Mortgage
Loan, subject to Section 3.03 of the Pooling Agreement; (c) the right to the
Servicing Fee, less an amount to be retained by the SRO Servicer, as its
servicing compensation as agreed to by the SRO Owner and the SRO Servicer and
(d) powers and privileges incident to any of the foregoing..

“SRO Mortgage Loans”:  Each Mortgage Loan identified as such on the Mortgage
Loan Schedule.

“SRO Servicer”:  GMAC Mortgage Corporation (“GMACM”) in its capacity as Servicer
of the SRO Mortgage Loans.

Any capitalized term used but not defined herein and below shall have the
meaning assigned thereto in the Pooling and Servicing Agreement or the
Prospectus Supplement dated October 25, 2005 (the “Prospectus Supplement”), as
applicable.

ARTICLE II

SALE OF MORTGAGE LOANS; PAYMENT OF PURCHASE PRICE

Section 2.01.

Sale of Mortgage Loans; Assignment of the Servicing Agreements.  The Seller,
concurrently with the execution and delivery of this Agreement, does hereby
sell, assign, set over, and otherwise convey to the Purchaser, without recourse,
all of its right, title and interest in, to and under (i) each Mortgage Loan,
including the related Cut-Off Date Principal Balance, all interest due thereon
after the Cut-Off Date and all collections in respect of interest and principal
due after the Cut-Off Date (and all principal received before the Cut-Off Date
to the extent such principal relates to a Monthly Payment due after the Cut-Off
Date) (other than (a) with respect to the SRO Mortgage Loans, the Servicing
Rights with respect to such SRO Mortgage Loans and (b) with respect to any
Mortgage Loan, the Reserved Rights with respect to such Mortgage Loan); (ii)
property which secured such Mortgage Loan and which has been acquired by
foreclosure or deed in lieu of foreclosure; (iii) its interest in any insurance
policies in respect of the Mortgage Loans and (iv) all proceeds of any of the
foregoing.

Concurrently with the execution and delivery of this Agreement, the Seller
hereby assigns to the Purchaser all of its rights and interest (but none of its
obligations) under each Servicing Agreement  and Assignment Agreement (other
than (a) with respect to the SRO Mortgage Loans, the Servicing Rights with
respect to such SRO Mortgage Loans and (b) with respect to any Mortgage Loan,
the Reserved Rights with respect to such Mortgage Loan) to the extent relating
to the Mortgage Loans.  The Purchaser hereby accepts such assignment, and shall
be entitled to exercise all such rights of the Seller under each Servicing
Agreement and Assignment Agreement as if the Purchaser had been a party to each
such agreement.

Section 2.02.

Obligations of the Seller Upon Sale and Assignment.  In connection with the
transfer pursuant to Section 2.01 hereof, the Seller further agrees, at its own
expense, on or prior to the Closing Date, (a) to indicate in its books and
records that the Mortgage Loans have been sold to the Purchaser pursuant to this
Agreement and (b) to deliver to the Purchaser and the Trustee a computer file
containing a true and complete list of all such Mortgage Loans specifying for
each such Mortgage Loan, as of the Cut-Off Date, (i) its account number and (ii)
the Cut-Off Date Principal Balance and such file, which forms a part of Schedule
A to the Pooling and Servicing Agreement, shall also be marked as Schedule I to
this Agreement and is hereby incorporated into and made a part of this
Agreement.

In connection with such conveyance by the Seller, the Seller shall on behalf of
the Purchaser deliver to, and deposit with the Trustee (or a custodian as its
designated agent), as assignee of the Purchaser, on or before the Closing Date,
the documents described in Section 2.01 of the Pooling and Servicing Agreement
including, but not limited to, the Servicing Agreements.

The Seller hereby confirms to the Purchaser and the Trustee that it has made the
appropriate entries in its general accounting records, to indicate that the
Mortgage Loans have been transferred to the Trustee, or a custodian appointed
pursuant to the Pooling and Servicing Agreement to act on behalf of the Trustee,
and that the Mortgage Loans constitute part of the Trust in accordance with the
terms of the Pooling and Servicing Agreement.

The Purchaser hereby acknowledges its acceptance of all right, title and
interest in, to and under the Mortgage Loans and other property, and its rights
under the Servicing Agreements, now existing or hereafter created, conveyed to
it pursuant to Section 2.01 hereof.

The parties hereto intend that the transaction set forth herein be a
non-recourse sale by the Seller to the Purchaser of all of the Seller’s right,
title and interest in, to and under the Mortgage Loans and other property
described in Section 2.01. Nonetheless, in the event the transaction set forth
herein is deemed not to be a sale, the Seller hereby grants to the Purchaser a
security interest in all of the Seller’s right, title and interest in, to and
under the Mortgage Loans and other property described in Section 2.01, whether
now existing or hereafter created, to secure all of the Seller’s obligations
hereunder; and this Agreement shall constitute a security agreement under
applicable law.  The Seller and the Purchaser shall, to the extent consistent
with this Agreement, take such actions as may be necessary to ensure that, if
this Agreement were deemed to create a security interest in the Mortgage Loans,
such security interest would be deemed to be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of the Pooling and Servicing Agreement.

Section 2.03.

Payment of Purchase Price for the Mortgage Loans.  In consideration of the sale
of the Mortgage Loans from the Seller to the Purchaser on the Closing Date, the
Purchaser agrees to pay to the Seller on the Closing Date by transfer of
immediately available funds, an amount equal to $910,859,580.91 (which amount
includes accrued interest) (the “Purchase Price”).  The Seller shall pay, and be
billed directly for, all reasonable expenses incurred by the Purchaser in
connection with the issuance of the Certificates, including, without limitation,
printing fees incurred in connection with the Prospectus Supplement and the
Private Placement Memorandum relating to the Certificates, fees and expenses of
Purchaser’s counsel, fees of the rating agencies requested to rate the
Certificates, accountant’s fees and expenses and other out-of-pocket costs, if
any.

ARTICLE III

REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH

Section 3.01.

Reserved.

Section 3.02.

Seller’s Representations and Warranties.  The Seller represents, warrants and
covenants to the Purchaser as of the Closing Date or as of such other date
specifically provided herein:

(i)

the Seller is duly organized, validly existing and in good standing as a
corporation under the laws of the State of Delaware and is and will remain in
compliance with the laws of each state in which any Mortgaged Property is
located to the extent necessary to fulfill its obligations hereunder;

(ii)

the Seller has the power and authority to hold each Mortgage Loan, to sell each
Mortgage Loan, to execute, deliver and perform, and to enter into and
consummate, all transactions contemplated by this Agreement. The Seller has duly
authorized the execution, delivery and performance of this Agreement, has duly
executed and delivered this Agreement and this Agreement, and assuming due
authorization, execution and delivery by the Purchaser, constitutes a legal,
valid and binding obligation of the Seller, enforceable against it in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or reorganization or other similar laws in relation to
the rights of creditors generally;

(iii)

the execution and delivery of this Agreement by the Seller and the performance
of and compliance with the terms of this Agreement will not violate the Seller’s
articles of incorporation or by-laws or constitute a default under or result in
a material breach or acceleration of, any material contract, agreement or other
instrument to which the Seller is a party or which may be applicable to the
Seller or its assets;

(iv)

the Seller is not in violation of, and the execution and delivery of this
Agreement by the Seller and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over the Seller or its assets, which
violation might have consequences that would materially and adversely affect the
condition (financial or otherwise) or the operation of the Seller or its assets
or might have consequences that would materially and adversely affect the
performance of its obligations and duties hereunder;

(v)

the Seller does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

(vi)

the Seller has good, marketable and indefeasible title to the Mortgage Loans,
free and clear of any and all liens, pledges, charges or security interests of
any nature encumbering the Mortgage Loans and upon the payment of the Purchase
Price by the Purchaser, the Purchaser will have good and marketable title to the
Mortgage Notes and Mortgage Loans, free and clear of all liens or encumbrances;

(vii)

the Mortgage Loans are not being transferred by the Seller with any intent to
hinder, delay or defraud any creditors of the Seller;

(viii)

there are no actions or proceedings against, or investigations known to it of,
the Seller before any court, administrative or other tribunal (A) that might
prohibit its entering into this Agreement, (B) seeking to prevent the sale of
the Mortgage Loans or the consummation of the transactions contemplated by this
Agreement or (C) that might prohibit or materially and adversely affect the
performance by the Seller of its obligations under, or validity or
enforceability of, this Agreement;

(ix)

no consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Seller
of, or compliance by the Seller with, this Agreement or the consummation of the
transactions contemplated by this Agreement, except for such consents,
approvals, authorizations or orders, if any, that have been obtained; and

(x)

the consummation of the transactions contemplated by this Agreement are in the
ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller pursuant to
this Agreement are not subject to the bulk transfer or any similar statutory
provisions.

Section 3.03.

Remedies for Breach of Representations and Warranties.  It is understood and
agreed that (i) the representations and warranties set forth in Section 3.02
shall survive the sale of the Mortgage Loans to the Purchaser and shall inure to
the benefit of the Purchaser and the Trustee, notwithstanding any restrictive or
qualified endorsement on any Mortgage Note or Assignment or the examination or
lack of examination of any Mortgage File and (ii) the remedies for the breach of
such representations and warranties and for the failure to deliver the documents
referred to in Section 2.02 hereof shall be as set forth in Section 2.03 of the
Pooling and Servicing Agreement.

ARTICLE IV

SELLER’S COVENANTS

Section 4.01.

Covenants of the Seller.  The Seller hereby covenants that, except for the
transfer hereunder, it will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on any
Mortgage Loan, or any interest therein; it will notify the Trustee, as assignee
of the Purchaser, of the existence of any Lien on any Mortgage Loan immediately
upon discovery thereof; and it will defend the right, title and interest of the
Trust, as assignee of the Purchaser, in, to and under the Mortgage Loans,
against all claims of third parties claiming through or under the Seller;
provided, however, that nothing in this Section 4.01 shall prevent or be deemed
to prohibit the Seller from suffering to exist upon any of the Mortgage Loans
any Liens for municipal or other local taxes and other governmental charges if
such taxes or governmental charges shall not at the time be due and payable or
if the Seller shall currently be contesting the validity thereof in good faith
by appropriate proceedings and shall have set aside on its books adequate
reserves with respect thereto.

ARTICLE V

[RESERVED]




ARTICLE VI

TERMINATION

Section 6.01.

Termination.  The respective obligations and responsibilities of the Seller and
the Purchaser created hereby shall terminate, except for the Seller’s indemnity
obligations as provided herein, upon the termination of the Trust as provided in
Article X of the Pooling and Servicing Agreement.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.01.

Amendment.  This Agreement may be amended from time to time by the Seller and
the Purchaser by written agreement signed by the parties hereto.

Section 7.02.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to its conflict of law
provisions (other than Section 5-1401 of the General Obligations Law), and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.

Section 7.03.

Notices.  All demands, notices and communications hereunder shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, addressed as follows:

if to the Seller:

Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut  06830
Attention:  Legal Department

or such other address as may hereafter be furnished to the Purchaser in writing
by the Seller.

if to the Purchaser:

Greenwich Capital Acceptance, Inc.
600 Steamboat Road
Greenwich, Connecticut  06830
Attention:  Legal Department

or such other address as may hereafter be furnished to Greenwich Capital
Financial Products, Inc. in writing by the Purchaser.

Section 7.04.

Severability of Provisions.  If any one or more of the covenants, agreements,
provisions of terms of this Agreement shall be held invalid for any reason
whatsoever, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity of enforceability of the other
provisions of this Agreement.

Section 7.05.

Counterparts.  This Agreement may be executed in one or more counterparts and by
the different parties hereto on separate counterparts, which may be transmitted
by telecopier each of which, when so executed, shall be deemed to be an original
and such counterparts, together, shall constitute one and the same agreement.

Section 7.06.

Further Agreements.  The parties hereto each agree to execute and deliver to the
other such additional documents, instruments or agreements as may be necessary
or reasonable and appropriate to effectuate the purposes of this Agreement or in
connection with the issuance of the Certificates representing interests in the
Trust Fund, including the Mortgage Loans.

Without limiting the generality of the foregoing, as a further inducement for
the Purchaser to purchase the Mortgage Loans from the Seller, the Seller will
cooperate with the Purchaser in connection with the sale of the Certificates.
 In that connection, the Seller will provide to the Purchaser any and all
information and appropriate verification of information, whether through letters
of its auditors and counsel or otherwise, as the Purchaser shall reasonably
request and will provide to the Purchaser such additional representations and
warranties, covenants, opinions of counsel, letters from auditors, and
certificates of public officials or officers of the Seller as are reasonably
required in connection with the offering of the Certificates.

Section 7.07.

Intention of the Parties.  It is the intention of the parties that the Purchaser
is purchasing, and the Seller is selling, the Mortgage Loans rather than
pledging such Mortgage Loans to secure a loan by the Purchaser to the Seller.
 Accordingly, the parties hereto each intend to treat the transaction as a sale
by the Seller, and a purchase by the Purchaser, of the Mortgage Loans.  The
Purchaser will have the right to review the Mortgage Loans and the related
Mortgage Files to determine the characteristics of the Mortgage Loans which will
affect the Federal income tax consequences of owning the Mortgage Loans and the
Seller will cooperate with all reasonable requests made by the Purchaser in the
course of such review.

Section 7.08.

Successors and Assigns: Assignment of Purchase Agreement.  This Agreement shall
bind and inure to the benefit of and be enforceable by the Seller, the Purchaser
and the Trustee.  The obligations of the Seller under this Agreement cannot be
assigned or delegated to a third party without the consent of the Purchaser
which consent shall be at the Purchaser’s sole discretion, except that the
Purchaser acknowledges and agrees that the Seller may assign its obligations
hereunder to any Person into which the Seller is merged or any corporation
resulting from any merger, conversion or consolidation to which the Seller is a
party or any Person succeeding to the business of the Seller.  The parties
hereto acknowledge that the Purchaser is acquiring the Mortgage Loans and the
rights of the Seller under the Servicing Agreements for the purpose of
contributing them to a trust that will issue the Certificates representing
undivided interests in such Mortgage Loans.  As an inducement to the Purchaser
to purchase the Mortgage Loans, the Seller acknowledges and consents to the
assignment by the Purchaser to the Trustee of all of the Purchaser’s rights
against the Seller pursuant to this Agreement insofar as such rights relate to
Mortgage Loans transferred to the Trustee and to the enforcement or exercise of
any right or remedy against the Seller pursuant to this Agreement by the
Trustee.  Such enforcement of a right or remedy by the Trustee shall have the
same force and effect as if the right or remedy had been enforced or exercised
by the Purchaser directly.

Section 7.09.

Survival.  The representations and warranties set forth in Section 3.02 hereof
shall survive the purchase of the Mortgage Loans hereunder.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed to this Mortgage Loan Purchase Agreement by their respective officers
thereunto duly authorized as of the day and year first above written.




GREENWICH CAPITAL ACCEPTANCE, INC.,
as Purchaser

By:

/s/ Shakti Radhakishun
Name: Shakti Radhakishun

Title:   Senior Vice President

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
as Seller

By:

/s/ Shakti Radhakishun
Name: Shakti Radhakishun

Title:   Senior Vice President




--------------------------------------------------------------------------------

STATE OF Connecticut

)

)

ss.:

COUNTY OF Fairfield

)

On the 31st day of October 2005 before me, a Notary Public in and for said
State, personally appeared Shakti Radhakishun, known to me to be a Senior Vice
President of GREENWICH CAPITAL ACCEPTANCE, INC., the corporation that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Kimberly J. Donnelly

Notary Public




My Commission Expires on  6/30/09




--------------------------------------------------------------------------------

STATE OF Connecticut

)

)

ss.:

COUNTY OF Fairfield

)

On the 31st day of October 2005 before me, a Notary Public in and for said
State, personally appeared Shakti Radhakishun, known to me to be a Senior Vice
President GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., the company that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Kimberly J. Donnelly

Notary Public




My Commission Expires on  6/30/09







--------------------------------------------------------------------------------




SCHEDULE I

MORTGAGE LOAN SCHEDULE

[See Schedule I to Pooling and Servicing Agreement]




--------------------------------------------------------------------------------

SCHEDULE II

LIST OF SERVICING AGREEMENTS

1.

Amended and Restated Master Mortgage Loan Purchase and Servicing Agreement,
dated as of June 1, 2005 between Greenwich Capital Financial Products, Inc., as
owner and National City Mortgage Co., as servicer, as reconstituted pursuant to
a Reconstituted Servicing Agreement, dated as of October 1, 2005, between
Greenwich Capital Financial Products, Inc. and National City Mortgage Co., and
acknowledged by Wells Fargo Bank, N.A., as master servicer, and Deutsche Bank
National Trust Company, as trustee.

2.

Master Mortgage Loan Purchase and Servicing Agreement, dated as of March 1,
2004, as amended by that certain Amendment Number One, dated as of July 1, 2004,
and as amended by that certain Amendment Number Two, dated as of July 27, 2004,
and as amended by that certain Amendment Number Three, dated as of September 23,
2005, as reconstituted pursuant to a Reconstituted Servicing Agreement, dated as
of October 1, 2005, among Greenwich Capital Financial Products, Inc., and Downey
Savings and Loan Association, F.A. and acknowledged by Wells Fargo Bank, N.A.,
as master servicer, and Deutsche Bank National Trust Company, as trustee.

3.

Master Mortgage Loan Purchase and Interim Servicing Agreement, dated as of
September 1, 2004, as amended by that certain Amendment Number One dated as of
October 28, 2004, and as amended by that certain Amendment Number Two, dated as
of September 23, 2005 between Greenwich Capital Financial Products, Inc., as
owner and Downey Savings and Loan Association, F.A., as servicer, as
reconstituted pursuant to a Reconstituted Servicing Agreement, dated as of
October 1, 2005, between Greenwich Capital Financial Products, Inc. and Downey
Savings and Loan Association, F.A., and acknowledged by Wells Fargo Bank, N.A.,
as master servicer, and Deutsche Bank National Trust Company, as trustee.

4.

Mortgage Loan Servicing Agreement, dated as of February 1, 2003 between
Greenwich Capital Financial Products, Inc., as initial purchaser, and Mellon
Trust of New England, National Association (f/k/a Boston Safe Deposit and Trust
Company), as reconstituted pursuant to a Reconstituted Servicing Agreement,
dated as of October 1, 2005, between Greenwich Capital Financial Products, Inc.
and Mellon Trust of New England National Association, and acknowledged by Wells
Fargo Bank, N.A., as master servicer, and Deutsche Bank National Trust Company,
as trustee.

5.

Master Mortgage Loan Purchase and Servicing Agreement, dated as of April 1,
2003, as amended by that certain Amendment Number One, dated as of November 1,
2004 between Greenwich Capital Financial Products, Inc., as owner, and
Countrywide Home Loans, Inc., as servicer, as reconstituted pursuant to a
Reconstituted Servicing Agreement, dated as of October 1, 2005, between
Greenwich Capital Financial Products, Inc. and Countrywide Home Loans, Inc., and
acknowledged by Wells Fargo Bank, N.A., as master servicer, and Deutsche Bank
National Trust Company, as trustee.




--------------------------------------------------------------------------------

SCHEDULE III

LIST OF ASSIGNMENT AGREEMENTS

1.

Assignment and Recognition Agreement, dated as of October 31, 2005, among
Greenwich Capital Financial Products, Inc., as assignee, Greenwich Capital
Acceptance, Inc., as assignor, and Mellon Trust of New England, National
Association, as company.

2.

Assignment and Recognition Agreement, dated as of October 31, 2005, among
Greenwich Capital Financial Products, Inc., as assignee, Greenwich Capital
Acceptance, Inc., as assignor, and National City Mortgage Co., as company.


